      Case 6:18-cr-06091-FPG-JWF Document 42 Filed 12/07/18 Page 1 of 20




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA                                18-CR-06091-FPG-JWF

             v.                                         NOTICE OF MOTION

ROBERT E. TILLARD,

                             Defendant.


MOTION BY:                       Sonya A. Zoghlin,
                                 Assistant Federal Public Defender
                                 Attorney for Robert E. Tillard.

DATE, TIME & PLACE:              January 4, 2019 at 9:30 a.m., before the
                                 Honorable Jonathan W. Feldman,
                                 U.S. Courthouse, 100 State St., Rochester, New York.

SUPPORTING PAPERS:               Affirmation of Sonya A. Zoghlin, affirmed on
                                 December 7, 2018, the attachments hereto, and all
                                 prior proceedings had herein.

RELIEF REQUESTED:                An Order granting the relief requested herein.


Dated: December 7, 2018
       Rochester, New York

                                             /s/Sonya A. Zoghlin
                                          Sonya A. Zoghlin
                                          Assistant Federal Public Defender
                                          28 East Main Street
                                          First Federal Plaza, Suite 400
                                          Rochester, New York 14614
                                          585-263-6201
                                          sonya_zoghlin@fd.org
                                          Attorney for Robert E. Tillard

TO:    Katelyn Hartford, AUSA
      Case 6:18-cr-06091-FPG-JWF Document 42 Filed 12/07/18 Page 2 of 20




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA                                    18-CR-06091-FPG-JWF

              v.                                            AFFIRMATION

ROBERT E. TILLARD,

                             Defendant.


       Sonya A. Zoghlin, Assistant Federal Public Defender for the Western District of New

York, affirms as follows:

        1.    I am an attorney licensed to practice law in the State of New York and the United

States District Court for the Western District of New York, and I represent Robert E. Tillard.

        2.    I am familiar with this case by reasons of my investigation of this matter,

conversations with my client and others, and my review of the discovery material provided to

date by the government.

        3.    This affirmation is submitted in support of the various forms of relief requested

herein, and is based upon the facts as I know them, the Federal Rules of Criminal Procedure, the

Federal Rules of Evidence, the United States Constitution, and other pertinent statutes and law.




                                                2
        Case 6:18-cr-06091-FPG-JWF Document 42 Filed 12/07/18 Page 3 of 20




                                      TABLE OF CONTENTS

                                                                                                                  Page

I.          INTRODUCTION ............................................................................................. 4

II.         FACTUAL BACKGROUND ………………………………………....... 4

III.        MOTION TO SUPPRESS TANGIBLE EVIDENCE …. . …..………...6

IV.         MOTION TO SUPPRESS STATEMENTS…………………..…………8

V.          DISCOVERY AND INSPECTION.............................................................. 10

VI.         BRADY………………………………………………………………....13

VII.        FED. R. EVID. 404(b) ...................................................................................... 17

VIII.       FED. R. EVID. 608 & 609 ............................................................................... 17

IX.         DISCLOSURE OF WITNESS STATEMENTS.......................................... 17

X.          PRESERVATION OF ROUGH NOTES .................................................... 19

XI.         RESERVATION OF RIGHTS....................................................................... 19




                                                          3
      Case 6:18-cr-06091-FPG-JWF Document 42 Filed 12/07/18 Page 4 of 20




                                      I. INTRODUCTION

        4.     Robert E. Tillard (“Tillard”) is charged in a three-count indictment with the

following offenses: Possession of Marijuana with Intent to Distribute (21 USC §§ 841[a][1];

841[b][1][D]); Possession of a Firearm in Furtherance of a Drug Trafficking Crime (18 USC §

924[c][1][A][i]; and Felon in Possession of a Firearm (18 USC §§922[g][1]; 924[a][2]). See

Doc. # 35.

                                II. FACTUAL BACKGROUND

       5.      According to the discovery materials provided by the government, on February

15, 2017, Rochester Police Department (RPD) officers Minurka and Giancursio were on duty

patrolling the “Genesee Section” of the City of Rochester. See Exhibit A (RPD Incident Report,

P.O. Peter Minurka).

       6.      Robert Tillard was driving his vehicle in Rochester, heading southeast on Doran

Street toward Exchange Street. His 27-year-old girlfriend, Sherry Kitchens, was the front seat

passenger. Though Minurka claims to have known that Tillard had only a driver’s permit and not

a driver’s license, he did not know whether Ms. Kitchens was a licensed driver with whom

Tillard was legally permitted to drive.

       7.      Tillard passed Minurka and Giancursio, who were stopped at the intersection of

Doran and Edith Street. When he reached Exchange Street, Tillard turned right at the

intersection. He continued on Exchange Street several blocks until he reached the intersection of

Exchange and Flint Streets.

       8.      As he drove, Tillard followed the posted speed limit. Approaching Flint Street, he

signaled within 100 feet of the intersection, indicating that he intended to make a left-hand turn.

He turned left onto Flint Street, a dead-end block, ultimately pulling over and stopping his



                                                 4
      Case 6:18-cr-06091-FPG-JWF Document 42 Filed 12/07/18 Page 5 of 20




vehicle. He did not observe the police activate their emergency lights or sirens, which would

have indicated their intention to stop him.

       9.      Tillard exited his vehicle and ran a short distance before the officers, who had

pulled in behind his vehicle, commanded him to “get on the ground.” Tillard complied with this

command. As he lay on the ground, Giancursio approached him, placed him in handcuffs and

escorted him back to the area in which the cars were parked.

       10.     During this process, Giancursio asked Tillard why he ran from them. In response

to this question, Tillard told Giancursio that he ran because he had “weed” on him. No Miranda

warnings were provided before this question was asked, nor was it a “spontaneous” statement.

Rather, Tillard made this statement in response to the question posed by the police.

       11.     Police subsequently searched the jacket Tillard was wearing and recovered

multiple, small, zip-lock baggies of marijuana in his pocket. Tillard did not consent to this

search, which police allege was conducted incident to his arrest.

       12.     Tillard was subsequently placed in a police vehicle, while still in police custody,

where he was questioned by Minurka.

       13.     Tillard has no recollection of being read his Miranda warnings by Minurka or any

other police officer, nor did he understand or waive his right to remain silent.

       14.      The government has indicated it intends to use the following items of evidence

against Tillard at trial: an oral statement made to Giancursio at the scene of the arrest; a written

statement provided to Minurka in the police vehicle following his arrest; a statement made to

RPD Officer Barton while Tillard was being transported from the scene; a gun alleged to have

been found near the scene of Tillard’s arrest; and the baggies of marijuana found in Tillard’s

jacket pocket. See Doc. 41.



                                                  5
      Case 6:18-cr-06091-FPG-JWF Document 42 Filed 12/07/18 Page 6 of 20




                   III. MOTION TO SUPPRESS TANGIBLE EVIDENCE

       15.     Tillard moves to suppress any evidence seized as the fruit of his warrantless

arrest, including baggies of marijuana, on the grounds that the traffic stop was unsupported by

probable cause.

                          Police Did Not Have Probable Cause for a Traffic Stop

       16.     An ordinary traffic stop constitutes a limited seizure within the meaning of the

Fourth Amendment. United States v. Scopo, 19 F.3d 777, 781 (2d Cir.) (citing Delaware v.

Prouse, 440 U.S. 648, 653 (1979)), cert. denied, 513 U.S. 877 (1994). As such, the stop must be

justified by probable cause or “reasonable suspicion, based on specific and articulable facts, of

unlawful conduct.” Id. (quoting United States v. Hassan El, 5 F.3d 726, 729 (4th Cir. 1993).

Evidence obtained as the result of an unjustified traffic stop “is subject to the fruit of the

poisonous tree doctrine” and may be suppressed. Id.; see also Wong Sun v. United States, 371

U.S. 471, 488 (1963).

       17.     On a motion to suppress, a defendant bears the initial burden of establishing that a

government official acting without a warrant subjected him to a search or seizure. United States

v. Arboleda, 633 F.2d 985, 989 (2d Cir.1980) (citations omitted); United States v. Chavis, 48

F.3d 871, 872 (5th Cir.1995); United States v. Bayless, 921 F. Supp. 211, 213 (S.D.N.Y. 1996).

Once the defendant has met this burden, the burden then shifts to the government to demonstrate

by a preponderance of the evidence, United States v. Bayless, 921 F. Supp at 213, that the search

or seizure did not violate the Fourth Amendment. United States v. Arboleda, 633 F.2d at 989;

see also United States v. Bonilla Romero, 836 F.2d 39, 45 (1st Cir. 1987) (“[w]hen it has acted

without a warrant, the ultimate burden of persuasion is then upon the government to show that its




                                                   6
      Case 6:18-cr-06091-FPG-JWF Document 42 Filed 12/07/18 Page 7 of 20




evidence is not tainted”) (citing Alderman v. United States, 394 U.S. 165, 183 (1969)), cert.

denied, 488 U.S. 817 (1988).

       18.     Had Officer Minurka or Giancursio observed Tillard violate the New York

Vehicle and Traffic Law, he would have been justified in conducting a traffic stop. See, e.g.,

Whren v. United States, 517 U.S. 806, 809-10 (1996) (“the decision to stop an automobile is

reasonable where the police have probable cause to believe that a traffic violation has occurred”);

Scopo, 19 F.3d 777, 782 (2d Cir.) (“[w]hen an officer observes a traffic offense – however

minor– he has probable cause to stop the driver of the vehicle”) (internal quotation omitted),

cert. denied, 513 U.S. 877 (1994).

       19.     The government contends Minurka observed Tillard driving a vehicle and

assumed, based on his prior knowledge that Tillard had a “learner’s permit” and not a license,

that he was operating the vehicle unlawfully. The government also contends that Tillard failed to

activate his turn signal more than 100 feet before he turned left from Exchange Street onto Flint

Street. Tillard, however, disputes these contentions.

       20.     Rather, Tillard properly used his turn signal. Moreover, even if Minurka recalled

that Tillard had a learner’s permit rather than a full license, surely he was aware that Tillard

could lawfully operate a vehicle if accompanied by a licensed driver. Minurka does not allege

that he knew whether Tillard’s passenger, Sherry Kitchens, was a licensed driver.

       21.     A dispute of fact, therefore, exists requiring an evidentiary hearing outside of the

jury’s presence and sufficiently in advance of trial so as to allow the defense to adequately

prepare for trial, if necessary. See Jackson v. Denno, 378 U.S. 368 (1984).

       22.     In addition, even if Minurka intended to conduct a traffic stop, he never actually

did so. Tillard legally parked his car on Flint Street, exited the vehicle, and ran into a wooded



                                                  7
      Case 6:18-cr-06091-FPG-JWF Document 42 Filed 12/07/18 Page 8 of 20




area nearby. Police chased him, commanded him to “get on the ground,” and seized him after he

complied.

        23.     As a result of this unlawful conduct, any evidence recovered as a direct result of

Tillard’s seizure and arrest must be suppressed, as well as any additional evidence recovered as a

result of this unlawful police conduct. In the alternative, Tillard is entitled to a hearing to

determine the facts underlying his arrest.

                         IV. MOTION TO SUPPRESS STATEMENTS

        24.     As discussed above, the government apparently intends to offer three statements

allegedly made by Tillard to the police: the first as he was being taken into custody by

Giancursio; another as he was being interrogated by Minurka in a police car; and the third as he

was being transported in a police vehicle from the scene of his arrest.

        25.     To the extent the government intends to offer these statements as evidence

against him, Tillard moves to suppress all statements allegedly made by him on the following

grounds:

                A.      The statements were the unauthorized by-product of the illegal
                        seizure and interrogation of Tillard pursuant to Dunaway v.
                        United States, 442 U.S. 200 (1979);

                B.      The statements were the fruit of the poisonous tree, pursuant to
                        Wong Sun v. United States, 371 U.S. 471 (1963);

                C.      Under the totality of the circumstances, the statements were not
                        “voluntarily made” pursuant to Jackson v. Denno, 378 U.S. 368, 377
                        (1964); see also 18 U.S.C. § 3501(a).
                D.      The statements were not preceded by adequate warnings,
                        pursuant to Miranda v. Arizona, 384 U.S. 436 (1966).

        26.     In Miranda v. Arizona, 384 U.S. at 436, the Supreme Court held that the

prosecution may not use a defendant’s statements that are the product of custodial interrogation

unless it demonstrates that the defendant was first warned of his Fifth Amendment privilege

                                                   8
      Case 6:18-cr-06091-FPG-JWF Document 42 Filed 12/07/18 Page 9 of 20




against self-incrimination and then voluntarily waived that right. Miranda v. Arizona, 384 U.S.

at 444.

                    Custodial interrogation exists when a law enforcement
                    official questions an individual and that questioning was
                    (1) conducted in custodial settings that have inherently
                    coercive pressures that tend to undermine the individual’s
                    will to resist and to compel him to speak (the in custody
                    requirement) and (2) when the inquiry is conducted by
                    officers who are aware of the potentially incriminating
                    nature of the disclosures sought (the investigative intent
                    requirement).

United States v. Rodriguez, 356 F.3d 254, 258 (2d Cir. 2004) (citing United States v. Morales,

834 F.2d 35, 38 (2d Cir. 1987) (internal citations omitted)).

          27.   In determining whether a defendant was in custody, a court must consider two

questions. First, “whether a reasonable person would have thought he was free to leave the

police encounter at issue.” United States v. Newton, 369 F.3d 659, 672 (2d Cir. 2004), cert.

denied, 125 S. Ct. 371 (2004). If so, the court must then consider whether the “reasonable

person would have understood his freedom of action to have been curtailed to a degree

associated with formal arrest.” Id. (citing California v. Beheler, 463 U.S. 1121, 1125 (1983)).

          28.   If a defendant is in custody at the time statements are made, the government must

then demonstrate a valid Miranda waiver before any such statements may be admissible. It is

the government’s burden to prove by a preponderance of the evidence “(1) that the

relinquishment of the defendant’s rights was voluntary, and (2) that the defendant had a full

awareness of the right being waived and of the consequences of waiving that right.” United

States v. Jaswal, 47 F.3d 539, 542 (2d Cir. 1995) (citing Moran v. Burbine, 475 U.S. 412, 421

(1986)).




                                                 9
     Case 6:18-cr-06091-FPG-JWF Document 42 Filed 12/07/18 Page 10 of 20




       29.     In the instant case, none of Tillard’s alleged statements were preceded by a valid

Miranda waiver. The first statement was made after he was commanded to get on the ground,

taken into police custody, and asked a question by police that prompted his answer, i.e., “why

did you run,” followed by “because I had weed on me.” The government does not allege that

anyone provided Miranda warnings to Tillard before this exchange occurred.

       30.     Tillard is alleged to have made a second, written statement when he was

questioned by Minurka while he was locked in a police vehicle. Though the government

contends Tillard was advised of and waived his Miranda rights, Tillard disputes this contention;

he does not recall being advised of his rights, nor did he waive them. The third statement made

by Tillard to Barton while being transported after his arrest is a direct result of the unlawful

seizure and interrogation that preceded it.

       31.     Accordingly, Tillard moves for an order suppressing all alleged statements from

use at trial. In the alternative, he requests an evidentiary hearing to resolve any disputed issues of

fact. See Jackson v. Denno, 378 U.S. 368, 377 (A defendant challenging the voluntariness of a

confession has the right to “a fair hearing and a reliable determination on the issue of

voluntariness.”) (1964); see also 18 U.S.C. § 3501(a).

                  V.      MOTION FOR DISCOVERY AND INSPECTION

       32.       Counsel recognizes that the defendant has been provided with voluntary

discovery by the government. To preserve the invocation of his statutory and constitutional

rights, however, Mr. Tillard moves for discovery of the following documents or information set

forth below, not previously disclosed in the course of voluntary discovery and pursuant to

Federal Rule of Criminal Procedure 16(a)(1) (A)(B)(C)(D) and (E) and also specifically for those

items set forth below:



                                                 10
Case 6:18-cr-06091-FPG-JWF Document 42 Filed 12/07/18 Page 11 of 20




    a. All lab reports regarding any substance allegedly attributed to Mr. Tillard,
       including the alleged marijuana recovered from his jacket pocket.

    b. A tape or CD of the radio runs between the various law enforcement officers
       involved in seizing Mr. Tillard and the subsequent investigation of this offense.

    c. A copy or inspection of all results and reports of physical or mental
       examinations in the possession, custody or control of the government, including
       state and local agencies cooperating in this prosecution, which are material to the
       preparation of the defense or which are intended for use by the government as
       evidence-in-chief at the trial.

    d. A written summary of testimony the government intends to use under Rules 702,
       703 or 705 of the Federal Rules of Evidence during its case in chief at trial,
       including the witnesses' opinions, the basis and reasons therefor, and the
       witnesses' qualifications. This request shall also include reports and results of
       tests, examinations or experiments which are material to the preparation of this
       defendant's defense, whether they are intended for use by the government as
       evidence-in-chief at the trial.

    e. Disclosure of any and all prior similar acts or convictions of a similar nature to
       the charge in this case, if any, which the government will seek to rely upon or
       introduce as evidence at the hearing or trial in this case for any purpose, including
       proof of knowledge or intent on the part of the defendant and the investigative
       reports of witnesses concerning such acts.

    f. Any and all evidence in the government's possession, or which could be
       reasonably acquired by the government, which would be favorable to this
       defendant on the issues of guilt or sentencing under the principles of Brady v.
       Maryland, 373 U.S. 383 (1963), Giglio v. United States, 405 U.S. 150 (1972) and
       Kyles v. Whitley, 514 U.S. 419 (1995). The defense requests any information
       which would tend to attenuate, exculpate, exonerate, or mitigate this defendant's
       involvement in the circumstances involved in the Indictment or to impeach a
       prosecution witness. United States v. Avellino, 136 F.3d 249 (2d Cir. 1998) and
       Tate v. Wood, 963 F.2d 20 (2d Cir. 1992). The defense further requests that you
       inquire of the agents and witnesses involved in the investigation and prosecution
       of this Indictment regarding the existence of such material. Avellino, id.; United
       States v. Payne, 63 F .3d 1200 (2d Cir. 1995).

    g. The government's position on the applicable sentence under the Sentencing
       Guidelines should the defendant be convicted of the offense charged. Pursuant to
       Brady, Giglio, Kyles, Avellino and Tate, the defendant specifically requests any
       and all information which tends to attenuate or mitigate the defendant's
       involvement in the offense, including any information that would tend to show
       that:


                                         11
     Case 6:18-cr-06091-FPG-JWF Document 42 Filed 12/07/18 Page 12 of 20




                     i. The defendant was a minimal or minor participant in the offense;
                    ii. The defendant demonstrated an acceptance of responsibility for the
                        offense;
                   iii. The defendant's assistance in the investigation or prosecution of another
                        person who may have committed an offense;
                   iv. Evidence that the defendant may have committed the offense to avoid a
                        perceived greater harm;
                    v. Evidence that the defendant committed the offense because of coercion,
                        duress, or entrapment; or
                   vi. Evidence that the defendant committed the offense while suffering from a
                        reduced mental or emotional capacity.

             h. Pursuant to Rule 12(d) of the Federal Rules of Criminal Procedure, the
                defendant requests written notification of any evidence that the government
                intends to use in its case-in-chief that may, in any way, be subject to a motion to
                suppress or which the defendant is otherwise entitled to discover pursuant to Rule
                16.

             i. The defendant requests that all physical evidence, including tape or video
                recordings made during the investigation of this matter, including recordings that
                might otherwise be destroyed as part of a normal business practice, be preserved
                and maintained.

             j. The defendant further requests that the Court direct the government to make
                available for inspection and/or copying all audio or visual recordings, surveillance
                logs, or other documentation and information of any type whatsoever obtained in
                the investigation of this pending indictment or felony complaints or indictments
                specifically pending against all confidential informant and cooperating witnesses,
                and all others identified within this indictment as known and unknown to the
                grand jury which document or make reference to conversations including or
                observations of this defendant or those identified as others, known and unknown
                to the grand jury in this indictment.

       33.        The defendant further requests an order from this Court directing the

government to disclose, pursuant to Rule 16(a)(1)( c) and/or permit the defendant to inspect and

copy books, papers, documents, photographs, tangible objects, or similar items which are within

the possession, custody or control of the government, specifically including the following:

             a. All books, papers, documents, or tangible objects the government plans to offer
                into evidence at trial;




                                                 12
     Case 6:18-cr-06091-FPG-JWF Document 42 Filed 12/07/18 Page 13 of 20




             b. Any and all property in the possession of the government or its agents or seized
                by the government or its agents or alleged by the government to belong to the
                defendant;

             c. Any and all charts, maps or other diagrams which the government intends to use
                at trial or which the government, or New York State or law enforcement
                authorities are in possession of and which were made or used during the
                investigation of this matter for the preparation of the instant indictment;

             d. The logs or investigative notes of any United States, or New York State law
                enforcement agent prepared in connection with the investigation of this case
                including, but not limited to, any or all records prepared by the Rochester Police
                Department or Monroe County Crime Laboratory, or other law enforcement
                personnel;

             e. Any and all supporting documents concerning the investigative notes of whatever
                nature of each and every government agent, or New York State agent, who
                participated in the alleged surveillance, search, seizure and arrest of any person,
                property or vehicle in connection with this indictment.

      34.       The defendant also requests that the government provide him with copies of any

and all photographs taken by any law enforcement agents, including the Federal government, the

New York State Police, the City of Rochester Police Department, or any other law enforcement

agencies, which relate to the investigation of the events underlying the present indictment.

      35.       The defendant further notes that pursuant to Rule 16 the government's duty to

disclose the requested materials herein is a continuing one and the defense specifically requests

that any and all materials requested herein which are acquired or come to the attention of the

government subsequent to the disposition of the present motion be promptly supplied to the

defendant.

      36.       With respect to any items demanded by the defense which the Court in its

discretion may not allow disclosure of, it is respectfully requested that the court, in the interests

of justice, require the government to disclose the existence of such items and supply copies to the




                                                  13
     Case 6:18-cr-06091-FPG-JWF Document 42 Filed 12/07/18 Page 14 of 20




Court, in camera, so that these materials and information, can be preserved and their existence

established.

                  VI.     MOTION FOR DISCLOSURE OF BRADY MATERIAL

      37.      The defendant moves this court to grant an order compelling the prosecution to

disclose to the defendant all evidence in the possession, custody or control of the prosecution the

existence of which is known, or by the exercise of due diligence should become known, to the

attorney for the prosecution. This motion is made under the authority of Brady vs. Maryland,

373 U.S. 83 and Kyles v. Whitley, 514 U.S. 419 (1995).

      38.      The information requested should include all evidence which may be favorable to

the defendant and material to the issue of guilt or punishment, or bears upon and could

reasonably weaken or affect any evidence proposed to be introduced against the defendant by the

prosecution, or bears in any material degree on the charges contained in the indictment or as

relevant to the subject matter of the indictment and prosecution under it, or which may lead to

exculpatory material or, in any manner, may aid the defendant in the ascertainment of the truth.

      39.      This requests includes, but is not limited to, the following:

            a. All previous allegations or complaints of unlawful conduct made against RPD
               Officer Peter Minurka, including allegations of harassment; physical abuse;
               falsification of police reports or other evidence; false testimony; or tampering
               with evidence;

            b. All previous occasions (and related documents) in which RPD Officer Peter
               Minurka is alleged to have failed to follow RPD protocol regarding Body Worn
               Cameras (BWC) including, but not limited to, failure to activate his BWC as
               required by RPD General Orders during the course of police activity;

            c. Any written or recorded statements, admissions or confessions made by any
               witness or co-defendant or co-conspirator whether named or unnamed which may
               be exculpatory, non-incriminatory, or otherwise favorable to this defendant, or
               any summaries, synopses, notes, memoranda or resumes thereof, regardless of
               whether such statement were reduced to writing and regardless of whether the
               government intends to use such statements at trial;

                                                 14
Case 6:18-cr-06091-FPG-JWF Document 42 Filed 12/07/18 Page 15 of 20




    d. The name and address of such witnesses and the names and addresses of any other
       witnesses who might be favorable to the defendant;

    e. Any and all written statements made by any witness who has been interviewed by
       an agent of the government in connection with the subject matter in this case and
       whom the government presently does not intend to call at trial, regardless of
       whether such statement has been signed or otherwise adopted or approved by said
       witness as well as any stenographic, mechanical or electrical or other recording,
       or a transcription thereof, which is a substantially verbatim recital of an oral
       statement by said witness to an agent for the government;

    f. The names and addresses of all persons who may have some knowledge of the
       facts of the present case or who have been interviewed by agents of the
       government in connection with the case;

    g. The criminal records or any list or summary reflecting the criminal records of all
       persons the prosecution intends to call at trial;

    h. Any notes, memoranda, summaries, reports or statements of any kind prepared by
       agents or the government in connection with the investigation of this case;

    i. Any notes, memoranda, summaries, reports or statements of any kind prepared by
       persons other than agents of the government in connection with the investigation
       of this case;

    j. Information which can be used to impeach government witnesses including
       matters which might or could motivate the testimony of such persons, including
       copies of plea agreements or other agreements providing for cooperation by such
       witness in exchange for favorable treatment by the government, as well as any
       acts of criminal, immoral or vicious conduct by said persons during their lifetime
       and factors which might have a bearing upon any bias or hostility of such person
       toward the defendant;

   k.   Any record of previous arrests or convictions or any other evidence or
        information demonstrating participation in dangerous, vicious, immoral or
        criminal behavior on the part of any persons intended to be called as witnesses by
        the prosecutor, including but not limited to ``rap sheets'', police personnel records,
        or other memoranda;

   l.   Any statements known to be false or erroneous made to a public servant engaged
        in law enforcement activity or a grand jury or a court by persons intended to be
        called as witnesses;

   m. Any evidence, testimony, transcript, statement or information indicating that any
      prospective government witness on any occasion gave false, misleading or

                                          15
Case 6:18-cr-06091-FPG-JWF Document 42 Filed 12/07/18 Page 16 of 20




        contradictory information regarding the charge at bar or any related matters, to
        persons involved in law enforcement or to their agents or informers;

   n.   Any evidence, testimony, transcript, statement or information indicating that any
        prospective government witnesses have given statements which are or may be
        contradictory to each other;

   o.   Any information recounting a misidentification of the defendant as a perpetrator
        of the crime(s) charged or indicating a failure on the part of any potential witness
        to identify the defendant as the perpetrator of the crime(s) charged;

   p.   Any information indicating that any prospective government witness has or had a
        history of mental or emotional disturbance See Pennsylvania v. Richie, 480 U.S.
        39 (1878); United States v. Pallot, 43 Fed Appx 473 (3rd Cir. 2002);

   q.   Full disclosure of any consideration, promise of consideration, or expectation of
        consideration offered to any prospective government witness, including but not
        limited to, leniency, favorable treatment, assistance with respect to any pending
        legal proceeding, or any reward or other benefit whatsoever which will of could
        be realized by the witness as a result of their testimony;

   r.   Any threats, express or implied, direct or indirect, made to any government
        witness, including criminal prosecution or investigation, any change in the
        probationary, parole, or custodial status of the witness, or any other pending or
        potential legal disputes between the witness and the government or over which the
        government has a real, apparent, or perceived influence;

   s.   Complete information of each occasion when each witness who was or is an
        informer, accomplice, or co-conspirator has testified before any court or grand
        jury, including date, caption, and indictment number of the case;

   t.   Any information to the effect that all or some of the evidence which may be
        utilized by the government at trial was illegally or improperly obtained or was
        obtained even partially as the result of the improper acquisition of some other
        evidence or information;

   u.   All evidence in the possession, custody or control of the government or any police
        agency, the existence of which is known to the government, or which by due
        diligence may become known to the government, which may be, or may tend to
        be favorable or exculpatory to the defendant, and which is or may be material to
        the issue of guilt or punishment.




                                         16
     Case 6:18-cr-06091-FPG-JWF Document 42 Filed 12/07/18 Page 17 of 20




      40.      Counsel specifically reserves the right to make any additional requests for

material covered by Brady vs. Maryland, supra, at the time this motion is argued, or at such

other time as the existence of such material shall become known to counsel or the defendant.

       41.      It is respectfully requested that the Court instruct the government in its search for

``Brady-type'' material that it specifically interview those members of the law enforcement

agency involved in the preparation of this case for prosecution and who, therefore, had contact

with any witness whom the prosecution intends to call upon the trial of this action for the type of

information in their files relative to the requests made above.

                                       VII. FED. R. EVID. 404(b)

       42.     Pursuant to FED. R. CRIM. P. 12(b) and FED. R. EVID. 404(b), Tillard requests that

the government notify him of any evidence that the government contends would be admissible

under FED. R. EVID. 404(b). Such notice would permit Tillard to file appropriate motions to

suppress, prior to trial, any evidence the government contends would be admissible to

demonstrate “motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of a

mistake.” FED. R. EVID. 404(b).

                                    VIII. FED. R. EVID. 608 & 609

       43.     The defense requests disclosure of all evidence of convictions and prior bad acts

committed by Tillard that the government intends to use for impeachment of the defendant,

should he testify at trial, pursuant to FED. R. EVID. 608(b) and 609(a).

                          IX. DISCLOSURE OF WITNESS STATEMENTS

                                         Contents of Disclosure

       44.     Tillard moves for disclosure of witness statements pursuant to 18 U.S.C. § 3500

(“Jencks Act”) and FED. R. CRIM. P. 26.2. The Second Circuit has interpreted this statute to



                                                 17
     Case 6:18-cr-06091-FPG-JWF Document 42 Filed 12/07/18 Page 18 of 20




include a substantially verbatim statement of a witness’ words as recorded by a government

agent if they could fairly be deemed to reflect fully and without distortion what had been said to

a government agent. United States v. Scotti, 47 F.3d 1237, 1249 (2d Cir. 1995).

       45.     The defense further requests an order requiring production of Jencks Act

materials, namely all statements and reports in the possession of the United States which were

made by government witnesses or prospective government witnesses and which relate to the

subject matter about which those witnesses may testify, as per the Jencks Act, 18 U.S.C. § 3500,

and Rule 26.2 of the Federal Rules of Criminal Procedure.

               A. The term “statements” shall include:

                   (i) Any written statement made by a witness and signed or otherwise
                       adopted or approved by him;

                   (ii) Stenographic, mechanical, electronic or other recording, or
                        transcriptions thereof, which are a substantially verbatim recital of
                        an oral statement made by a witness and recorded
                        contemporaneously with the making of such oral statement;

                  (iii) A statement, however taken or recorded, or a transcription
                        thereof, if any, made by a witness to a grand jury;

                   (iv) Recorded statements which fairly and fully reflect, without
                       distortion, comments made to a government agent by a witness,
                        United States v. Scotti, 47 F.3d 1237, 1249 (2d Cir. 1995);

                  (v) Any and all rough notes of witness interview(s) taken or obtained
                      in any investigation of the defendant including federal, state, local,
                      and other investigations whether or not the contents thereof have
                      been incorporated in official records, See id.;

                 (vi) Any notes and memoranda made by government counsel during
                      the interview of any witness(es) intended to be called by the
                      government in their direct case, Goldberg v. United States, 425 U.S.
                      94, 101-108 (1976); and

                 (vii) All surveillance reports made or adopted by a witness. United
                      States v. Petito, 671 F.2d 68, 71 (2d Cir. 1981).



                                                 18
     Case 6:18-cr-06091-FPG-JWF Document 42 Filed 12/07/18 Page 19 of 20




                                        Timing of Disclosure

        46.     Prompt pre-trial delivery of Jencks material will insures that Tillard’ fundamental

rights to a fair trial and due process are safeguarded. Therefore, the defense seeks production of

the Jencks material one month prior to trial for the purposes of judicial economy, to expedite

discovery and the trial of this case.

        47.     Although a District Court may not ordinarily compel disclosure of Jencks material

prior to the conclusion of a witness’ direct examination, early disclosure of Jencks material

obviates trial interruptions and permits defense counsel to study the disclosures. See United

States v. Campagnuolo, 592 F.2d 852, 858 n.3 (5th Cir. 1979). Courts have, on a case-by-case

basis, invoked their discretion to require production of Jencks Act statements in advance of the

trial so that unnecessary delays will not take place during the course of the trial. See United

States v. Percevault, 490 F.2d 126, 132 (2d Cir. 1974); United States v. Feola, 651 F. Supp.

1068, 1139-40 (S.D.N.Y. 1987).

        48.     Wherefore, the defense requests that the Court order disclosure of the Jencks

material one month prior to the scheduled trial date.

                              X. PRESERVATION OF ROUGH NOTES

        49.     Mr. Tillard moves for an Order of this Court requiring all government agents and

officers who participated in the investigation in this case to retain and preserve all rough notes

taken as part of their investigation, whether or not the contents of the notes are incorporated in

official records.

        50.     This motion is made so that the trial court can determine whether disclosure of the

notes is required under Brady, Agurs, Giglio and/or the Jencks Act. United States v. Sanchez,




                                                 19
     Case 6:18-cr-06091-FPG-JWF Document 42 Filed 12/07/18 Page 20 of 20




635 F.2d 47 (2d Cir. 1980); United States v. Eleusma, 849 F.2d 76 (2d Cir. 1988), cert. denied,

489 U.S. 1097 (1989); United States v. Koskerides, 877 F.2d 1129 (2d Cir. 1989).

       51.     This motion is intended to put the government and its agents on notice that, from

this point on, any and all rough notes referred to above should be preserved.

                                  XI. RESERVATION OF RIGHTS

       52.     Mr. Tillard respectfully requests the opportunity to supplement this pleading

should the government’s response raise additional issues of fact or law not sufficiently addressed

herein including, but not limited to, an affidavit from the defendant, Robert Tillard.




Dated: December 7, 2018
       Rochester, New York
                                                      Respectfully submitted,


                                                        /s/Sonya A. Zoghlin
                                                      Sonya A. Zoghlin
                                                      Assistant Federal Public Defender
                                                      28 E. Main Street, Suite 400
                                                      Rochester, New York 14614
                                                      585-263-6201
                                                      sonya_zoghlin@fd.org
To: Katelyn Hartford, AUSA                            Attorney for Robert Tillard




                                                 20
